DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest performing a vapor etch selective to a first oxide material at the working surface to recess the first dielectric oxide material to a first intended depth of an opening relative to the working surface and to expose a second dielectric oxide material on a sidewall of the opening; and subsequent to performing the vapor etch, performing a wet etch selective to the second dielectric oxide material to recess the second dielectric oxide material to the first intended depth as required by amended independent claim 1.
Claims 2-7 are allowable due to their dependence on allowable claim 1.
The search of the prior does not disclose or reasonably suggest performing a vapor etch selective to silicon oxide (SiO2)  as a first dielectric material to recess the first dielectric material to an intended depth in the isolation trench; exposing, by performance of the vapor etch, aluminum oxide (Al2O2) as a second dielectric material on a sidewall of the isolation trench; and subsequent to exposing, by performance of the vapor etch, performing a wet etch selective to the aluminum oxide  (Al2O2) to recess the aluminum oxide (Al2O2
Claims 9-14 are allowable due to their dependence on allowable claim 8.
The search of the prior art does not disclose or reasonably suggest subsequent to vapor etching the opening, wet etching the aluminum oxide (Al2O2) material exposed on the sidewall of the opening, wherein a reactant used for the wet etching is selective to aluminum oxide material relative to the silicon oxide material; wherein: the vapor etching recesses the opening in the silicon oxide material to an intended depth relative to a working surface of the plurality of semiconductor materials; the wet etching recesses the exposed aluminum oxide material on the sidewall of the opening to the intended depth; and selectivity of the wet etching to the exposed aluminum oxide material leaves an exposed surface of the silicon oxide material substantially at the intended depth as required by amended independent claim 16.
Claims 17-22 are allowable due to their dependence on allowable claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/27/20201 with respect to claims 1-14, and 16-22 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.